        Case 1:19-cv-11254-VEC-OTW Document 34 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ROBERT DEREK LURCH, JR.,
                                                                 :
                                      Plaintiff,                 :   19-CV-11254 (VEC) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
THE CITY OF NEW YORK, et al.,                                    :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Plaintiff’s June 28, 2020 letter requesting that the New York

City Police Department (“NYPD”) officers identified in Defendant New York City’s partial

Valentin response (ECF 30) be added as defendants in this matter. (ECF 33, docketed July 7,

2020). Before the case is amended to add these NYPD defendants, the Court notes that there

are still unnamed EMS defendants that will need to be added to the Complaint. On June 4,

2020, the Court ordered that the City supplement its Valentin response with the names of EMS

defendants “within fourteen days of Plaintiff returning his executed [medical] consent and

authorization releases” to the City because the consent and releases will allow the City to

identify the EMS workers. Once all individual defendants are named, the Complaint may be

amended.

         The City is directed to submit a status letter on July 31, 2020 on the status of obtaining

the consents and releases. Plaintiff is directed to complete the consent and releases as soon as

possible.
      Case 1:19-cv-11254-VEC-OTW Document 34 Filed 07/13/20 Page 2 of 2




       Defendants are requested to mail a copy of this Order and any outstanding consent and

authorizations releases to the pro se Plaintiff, and file an affirmation of service within seven

days of this Order.

       The Clerk of Court is directed to close ECF 27.

SO ORDERED.


                                                             s/ Ona T. Wang
Dated: July 13, 2020                                                    Ona T. Wang
       New York, New York                                      United States Magistrate Judge
